DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO 2005025276), and further in view of Shoji et al. (US20050274916).
As to claim 14. Choi et al. discloses a surface protection film (see e.g. organic materials layer can act as surface protection film for first electrode or substrate as shown in Fig, as ) comprising a single layer or a plurality of layers(see e.g. organic materials layer in Fig, abstract, wherein The organic material layer can be single layer or multilayer structure in line 15-20 in page 16), wherein at least one of outermost surfaces is a crepe surface having fine irregularities(see e.g. abstract, Fig), recesses in the finely irregular surface have substantially hemispherical shapes(see e.g. hemispherical recess in abstract, Fig), whereas protrusions are formed of a single material, and the material constituting the protrusions is identical to the material constituting the portions containing the recesses(see e.g. formed of same materials as shown in Fig).

    PNG
    media_image1.png
    148
    674
    media_image1.png
    Greyscale



Choi et al. discloses wherein the organic material layer can be single layer or the plurality of layers in line 15-20 in page 16. Choi et al. discloses aluminum layer can be formed on a glass substrate. At this time, in order to reinforce adhesive force between the glass substrate and the aluminum layer, a chrome layer or a titanium layer having a thickness above 2 nm can be formed on the glass substrate before the aluminum is laminated on the glass substrate.
Choi et al. does not disclose the single layer or the plurality of layers can comprise a polymer resin selected from the group consisting of polyethylene and polypropylene.
Shoji et al. discloses Well-known protection a protection layer forming sheet or film is separately made using organic polymer film, such as polypropylene or polyethylene terephthalate, or glass plate and then bonded on the surface of the phosphor layer with suitable adhesive in Par. 7, or polyethylene or polypropylene by lamination to melting and joining surface in Par. 297. 
Both Choi et al. and Shoji et al. are analogous in the field of laminated protection layers, it would have been obvious for a person with ordinary skills in the art to modify the protection layer of Choi et al. to include additional layer of polypropylene or polyethylene as taught by Shoji et al. to enhancing the bonding strength as suggested by Shoji et al. 

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
Objection: 
Examiner withdrawn Objection due to applicant’s amendments. 

Drawings: 
The Applicant has added a new Fig. 6 which shows a surface protection film having a crepe surface with fine irregularities and an abbreviated form of the apparatus used to produce such a film. The Applicant has thus amended the substitute specification in view of the addition of Fig. 6. No new matter has been added in either the figure or the substitute specification. 
Entry of the amendments and new drawing into the official file is respectfully requested. 
The drawings stand objected to as not showing selected claimed subject matter. The Applicant has, as noted above, added Fig. 6 to address this issue. Withdrawal of the objection is respectfully requested. 
Examiner withdrawn Drawing Objection. 

35 USC § 112
Examiner withdrawn 112 Rejection due to applicant’s amendments. 

35 USC § 102
The Applicant respectfully submits that Choi fails to explicitly or implicitly disclose the subject matter of that claim. The Applicant invites the Examiner's attention to page 11, lines 18-21, and page 14, lines 12-26, respectively, which are reproduced below for the Examiner's convenience. 
According to the present invention, the substrate having a plurality of continued hemispherical recesses is characterized by being fabricated through a porous aluminum oxide layer forming process. (Emphasis added.) 
The present invention does not limit a material for the substrate if the substrate includes at least one aluminum surface. For instance, as the substrate of the present invention, a substrate consisting of aluminum can be used, and a substrate consisting of a glass substrate and an aluminum layer laminated on the glass substrate also can be used. When the aluminum substrate is used, aluminum having purity above 99% and a thickness above 200 nm is preferably used. When the glass substrate is used, the aluminum layer is laminated on the glass substrate through process such as a sputtering process. At this time, in order to reinforce adhesive force between the glass substrate and the aluminum layer, a chrome layer or a titanium layer having a thickness above 2 nm can be formed on the glass substrate before the aluminum is laminated on the glass substrate. (Emphasis added.) 
The Choi disclosure is quite complete in that the Choi substrate is made of aluminum. However, Claim 14 recites a film that takes a completely different approach and the single layer or plurality of layers are comprised of a polymer resin selected from the group consisting of polyethylene and polypropylene. In other words, the Applicant's surface protection film is made of polymer resin, not an aluminum substrate. 
This means that Choi fails to explicitly or implicitly disclose the subject matter of Claim 14. 
Examiner respectfully disagrees: 
Choi et al. discloses wherein the organic material layer can be single layer or the plurality of layers in line 15-20 in page 16. Choi et al. discloses aluminum layer can be formed on a glass substrate. At this time, in order to reinforce adhesive force between the glass substrate and the aluminum layer, a chrome layer or a titanium layer having a thickness above 2 nm can be formed on the glass substrate before the aluminum is laminated on the glass substrate.
Choi et al. does not disclose the single layer or the plurality of layers can comprise a polymer resin selected from the group consisting of polyethylene and polypropylene.
Shoji et al. (US20050274916) discloses Well-known protection a protection layer forming sheet or film is separately made using organic polymer film, such as polypropylene or polyethylene terephthalate, or glass plate and then bonded on the surface of the phosphor layer with suitable adhesive in Par. 7, or polyethylene or polypropylene by lamination to melting and joining surface in Par. 297. 
Both Choi et al. and Shoji et al. are analogous in the field of laminated protection layers, it would have been obvious for a person with ordinary skills in the art to modify the protection layer of Choi et al. to include additional layer of polypropylene or polyethylene as taught by Shoji et al. to enhancing the bonding strength as suggested by Shoji et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OKA et al. (KR 20140010961).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783